UNITED STATE DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

JOHN P. HAINES, individually and on behalf of] Case No.
all others similarly situated,

 

Circuit Court, 6" Judicial Circuit in and for
Plaintiff, Pinellas County
Case No, 19-007322-CI

Vv.
DECLARATION IN SUPPORT OF
FIDELITY NATIONAL TITLE OF REMOVAL

FLORIDA, INC.,
: (Diversity Jurisdiction — Class Action Fairness
Act)

 

Defendant.

 

DECLARATION OF BARBARA MOTT HOWE IN SUPPORT OF DEFENDANT
FIDELITY NATIONAL TITLE OF FLORIDA, INC.’S NOTICE OF REMOVAL

I, Barbara Mott Howe, pursuant to 28 U.S.C. § 1746, state as follows:

1. Imake this declaration in connection with, and in support of, the Notice of Removal by
Defendant Fidelity National Title of Florida, Inc., (“Fidelity”).

2. lam over 21 years of age, and J make this Declaration on personal knowledge.

3. Iam President of Fidelity, a position I have held since December 31, 2018. Previously, I
was escrow administrator for Fidelity direct operations in Tampa for 18 years.

4, Ihave access to and am knowledgeable about the systems and business records for
Fidelity, and make this affidavit based on my personal knowledge of the business records
reviewed and my personal knowledge of the facts set forth in this Declaration.

5. Itis my understanding that this Action is brought by Plaintiff on his own behalf and on
behalf of a putative class comprised of:

a. Buyers ina “AS IS” Residential Contract for Sale and Purchase form approved by
the Florida Bar and Florida Association of Realtors;

b. who selected the optional provision of that contract that indicates that the seller will
pay specified closing costs during the four year period preceding the filing of the

Complaint.
6. I worked with an experienced data analyst who supports our title insurance company to
perform the research regarding the number of putative class members and the potential amount in
controversy with regard to the proposed class in this Action.

7. We have identified 25,187 closings that potentially meet the parameters set out by Plaintiff
in its class action complaint.

8. I have reviewed a limited number of closing files and have determined that there are
closings as described in Plaintiff's complaint where the buyer is from out of the state and
identified from this limited number that there is at least one class member. Specifically, at Ieast
one closing lists a buyer from Minnesota with a closing date of September 30, 2019. Internet
searches reflect that the buyer still resides in Minnesota, and tax records show that the buyer
claims a homestead exemption on that property showing that the buyer is a citizen of the state of
Minnesota.

9, Based on my knowledge and experience in the industry and with Fidelity, the contract
form approved by the Florida Bar and Florida Association of Realtors and incorporated into
Plaintiff's definition of the proposed class is by far the most the common form used for real estate
transactions involving the proposed class members.

10. Assuming Plaintiff and the other similarly situated Florida home buyers were indeed
wrongfully charged $350, the proposed class could recover as much as $8,814,450.

I declare under penalty of perjury that the foregoing is true and correct.

Executed this Sth day of December, 2019 in St. Petersburg, FL

a

Bar MotTowe ~~
PreSident, Fidelity National Title of Florida, Inc.

 
